Citation Nr: 1338814	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  10-29 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 40 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to July 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) which continued a 20 percent rating for diabetes mellitus.  In June 2012, a videoconference Board hearing was held before the undersigned; a transcript is associated with the record.  In May 2013, the Board remanded the matter for additional development.  A May 2013 rating decision increased the Veteran's rating to 40 percent, effective August 7, 2008.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

Further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R.     § 3.159.

As previously noted, this matter was remanded in May 2013 to obtain updated VA treatment records and an addendum opinion as to whether regulation of activities is required to manage the Veteran's diabetes mellitus.  Based on such opinion, the RO increased the rating for diabetes from 20 to 40 percent.  However, additional VA treatment records associated with the file (in Virtual VA) since the Board's prior remand (See April 2013 record) reflect that the Veteran's diabetes is uncontrolled, suggesting that the diabetes may have increased in severity since he was last afforded a VA examination, in August 2009.  In light of this evidence and given the length of the intervening period, a contemporaneous examination to assess the diabetes is indicated. 

The case is REMANDED for the following:
1.  The RO should associate with the record updated complete clinical records of all VA treatment the Veteran has received for diabetes 

2.  Thereafter, the RO should arrange for the Veteran to be examined by an appropriate physician to determine the current severity of his diabetes mellitus.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner's findings reported must include notations of the presence of all symptoms in the Code 7913 criteria (for rating diabetes) for ratings in excess of 40 percent, to specifically include whether or not the diabetes has been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, twice a month visits to a diabetic care provider and/or complications that would not be compensable if separately evaluated.  

3.  The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

